DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12, 14-18 and 20-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ford et al. (US 2009/0058052).
As best understood by the Examiner Ford discloses in figures 5-6 a knee airbag (60) for a vehicle occupant restraint system, wherein the airbag impact surface (62) and an opposite rear side, the front side (210) and the rear side being formed by shell portions (figure 5a) of the knee airbag which are connected to each other at their outer edges (210a, 210b), wherein the front side along a centerline extending in the longitudinal direction of the knee airbag  is longer than the rear side, inasmuch as applicants, wherein the front side includes at least one shaping line (edge portions) extending substantially curved and transversely to the centerline at which shaping line two shell portions are connected to each other, wherein the respective outer edges of the front side and the respective outer edges of the rear side are of the same overall length (claim 12). The shell portions are formed by separately configured shell parts (claim 14). The two shell portions include an edge contour which safeguards the respective outer edges of the front side and the respective outer edges of the rear side to have the same overall length (claim 15).  While features of an apparatus may be recited either .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12, 14-18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (WO 01/00456) in view of Ford et al (US 2009/0058052).
Lewis discloses in figures 10 and 11 an airbag (30) for a vehicle occupant restraint system, wherein the airbag impact surface (48) and an opposite rear side (44), the front side (48) and the rear side being formed by shell portions (figure 10) of the airbag which are connected to each other at their outer edges (56), wherein the front side along a centerline extending in the longitudinal direction of the airbag  is longer than the rear side, wherein the front side includes at least one shaping line (edge portions) extending substantially curved and transversely to the centerline at which shaping line two shell portions are connected to each other, wherein the respective outer edges of the front side and the respective outer edges of the rear side are of the same overall length (claim 12). The airbag is configured free from gathering, in inasmuch as applicants (claim 13). The shell portions are formed by separately configured shell parts (claim 14). The two shell portions include an edge contour which safeguards the respective outer edges of the front side and the respective outer edges of the rear side to have the same overall length (claim 15).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. At least one of the shell portions in the cut (area between 48 and 44) includes an edge contour extending substantially convexly and transversely to the centerline (claim 16). .
Response to Arguments
Applicant’s arguments with respect to claim(s) 12, 14-18 and 20-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/NICOLE T VERLEY/Primary Examiner, Art Unit 3614